Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “the polymerizable composition comprises 0.2 to 0.5, inclusive, of diol equivalents to isocyanate equivalents”. The term “equivalents” is usually used in the art to mean moles of a functional group. So it is unclear whether the claims is requiring a ratio of 1) equivalents/moles of diol compound, or 2) equivalents/moles of OH groups in the diol compound. Clarification is required. Working backwards from the Example EX-1A in the Table 2 of the spec, it appears as though Applicant intended the latter, wherein the reaction product comprises 0.2 to 0.5, inclusive, of equivalents of OH groups from the diol to isocyanate equivalents. For purposes of examination, the claims will be interpreted to refer to equivalents of OH groups in the diol. 




(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 includes the second hydroxyl containing compound an “alkylene polyol” which the specification defines the term “polyol” to mean a compound with two or more OH groups. Claim 1 defines the second hydroxyl containing compound as a “diol”, i.e. having 2 OH groups [see published specification 0027]. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haubennestel et al (US 20070259120 A1).
Haubennestel explicitly states, “In the case of the reaction with the di- or tri-functional compounds of the formula (I) it is preferred to react 0% to 50% and preferably 0% to 25% of the NCO groups originally used” [0065]. This would direct the skilled artisan to use an equivalent ratio of diol to isocyanate of 0 to 0.5.
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. As discussed above, Haubennestel discloses the combination of uretdione dimer of diisocyanate reacted with monool and diol with 40 or 50% of the NCO groups reacted with the diol OH groups. More generally, Haubennestel discloses that at least 50mol% of the isocyanate reactive compounds of formula (I) are monofunctional [0022], and the difunctional compounds are preferably reacted with 0 to 50% of the NCO groups [0065]. The compounds of the formula (I) diols include neopentyl glycol [0061] which is the same as the 2,2-dimethyl-1,3-propanediol, as well as branched monoalcohols such as ethylhexanol [0043]. These compounds are used to make the inventive examples with the claimed viscosity of 830 P [see Table 2 of specification]. Furthermore, all the inventive examples of the specification are well above 10 P, with the lowest being 670 P [Table 2]. The inventive example Ex-1J comprising 2-butanol and T650 (a polyTHF with Mw of 650) has a viscosity 900 P and best approximates the examples of Intermediates disclosed in Haubennestel. Finally, Haubennestel’s Intermediates are dispersants and dispersion stabilizers [abstract]. The upper limit of the a viscosity of 10 to 1000 P would be expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. While Applicant has shown that the viscosity of the claims is not inherent to every combination of the uretdione diisocyanates, monools and diols of the claims and specification [see Ex-1C and others that are solid or have greater than 11,0000 P viscosity], it is clear that the regular practice of Haubennestel includes many embodiments with the claimed viscosity. This is akin to a disclosure of an overlapping range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Haubennestel discloses that the monool components include various alkyl alcohols [0043, Table 1] as well as polyester and polyether alcohols [0044, 0045, Table 1], the diols include alkylene diols [0061] as well as polyether and polyester diols [0047, Table 1]. The content of uretdione functional groups in the backbone will be dependent on the molar ratio of uretdione diisocyanate, monool and diol, which as discussed above is the same in the specification and the Haubennestel [particular note is made of Applicant’s comparative examples CE-1S and CE-1T which have a higher amount of diol OH groups than the claims and Haubennestel and have the higher uretdione functionality]. Preferably 100% of the NCO groups . 

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Applicant indicates that the intention of the language of claim 1 requiring that “the polymerizable composition comprises 0.2 to 0.5, inclusive, of diol equivalents to isocyanate equivalents” is to refer to the equivalents/moles of OH groups in the diol compound and not to moles of the diol compound itself. The clarification is well received and understood. However, the claim language remains confusing. Applicant is asked to amend the language to make it clear in order to obviate the rejection over 112b. Examiner suggests language such as “…the polymerizable composition comprising 0.2 to 0.5, inclusive, of OH equivalents from the diol relative to isocyanate equivalents”. 
Applicant argues that the term “polyol” in claim 3 really only refers to “diol” since the second hydroxyl containing compound of base claim 1 is limited to a diol. This argument is not convincing. The office must take the plain meaning of claim terms. In the plain meaning of “polyol” includes compounds with more than 2 OH groups, giving it scope beyond the plain meaning of “diol”. So claim 3 includes scope outside of the scope of claim 1; this is why it is rejected over 112d. If claim 3 is only referring to diols, then the claim should say “diols”. 
Applicant argues that Haubennestel is silent with regard to the diol to isocyanate equivalent ratio, and that examples of Intermediates I9 and I10 disclose equivalent ratios outside the claimed range of 0.2 to 0.5, and that Haubennestel does not provide any motivation to modify the relative amounts of diol and isocyanate. This argument is not convincing. Firstly, Haubennestel explicitly states that the I9 and I10 each have 50% conversion of the NCO groups 
NOTE: Applicant’s calculation of the equivalent ratio in the reaction mixture of I9 and I10 from the data in Table 1 of Haubennestel appears to be correct; there appears to be an equivalent ratio of diol to isocyanate of 1 in the reaction mixture. However, the equivalent ratio of the monool Component 1 of C10 CPE 1000 is 0.5 (50.1 g C10 CPE 1000 / 1000g/mol = 0.0501 mol C10 CPE 1000 = 0.0501 mol OH). To the skilled artisan, the fact that Haubennestel desires 50% conversion of NCO groups by the diol OH groups and 50% conversion of the NCO by the monool OH groups and yet has twice the equivalent of OH groups from the diol is very odd. The skilled artisan would expect the conversion to be close 25/75 of monool/diol. Examiner contends that there are typos in Table 1 for each of the diols parts by weight disclosure, in which they were accidentally doubled. This supported by calculations of the equivalent ratios of I1, in which the reaction mixture includes the same ratio of 30/70 of equivalents of Component 1 OH groups to equivalents of Component 2 OH groups in the reaction mixture as the ratio of conversion [Table 1, 0146-0149]. 
Furthermore, Haubennestel explicitly states, “In the case of the reaction with the di- or tri-functional compounds of the formula (I) it is preferred to react 0% to 50% and preferably 0% to 25% of the NCO groups originally used” [0065]. This would direct the skilled artisan to use an equivalent ratio of diol to isocyanate of 0 to 0.5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766